Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 12, Sullivan (US 9368912) is the closest prior art of record regard to the instant invention of claim 12. However, Sullivan does not teach: “there is a 3rd end orthogonal with the 1st end or 2nd end; and a 6th end orthogonal with the 4th end or 5th end; and the 1st cable connector having a distal end with a transverse groove for insertion into the 2nd or 3rd ends of the negative terminal clamp for secure engagement with a respective inner surface and the 2nd cable connector having a distal end configured to receive only the 5th or 6th ends of the positive terminal connector having a hollow cylinder body with an outer surface and a radially outward lip extending therefrom to divide the hollow cylinder body into a clamping section which houses an adjustable clamp and a spring support section which includes a wrapped spring to resiliently secure the hollow cylinder body inside a cover”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 12. These limitations, in combination with the remaining limitations of claim 12, are neither taught nor suggested by the prior art of record, therefore claim 12 is allowable.
	Claims 13-15; 18; and 20 are dependent on claim 12 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831